PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15665111
Filing Date: 7/31/17
Appellant(s): KANCHERLA, MANI  



__________________
Mani Adeli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/4/21.

http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-3, 5-6, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Pat. No. 10,390,290 B1, and further in view of Rydnell, U.S. Pub. No. 2019/0021029 A1.
Claim(s) 7-10 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Pat. No. 10,390,290 B1, and Rydnell, U.S. Pub. No. 2019/0021029 A1, and further in view of Williams, U.S. Pub. No. 2017/0048136 A1.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Pat. No. 10,390,290 B1, and further in view of Rydnell, U.S. Pub. No. 2019/0021029 A1, and Kandaswamy, U.S. Pub. No. 2014/0092906 A1.

 (2) Response to Argument
Argument 1
Appellant argues on page 14-16 of the Argument (claim(s) 1 & 11), 
“Zhang does not teach or suggest second service node performing service and sending state information to first service node recited in Appellant’s “forwarding the data message to the second service node, wherein (i) the second service node performs the service for the data message and sends state information for the particular data message flow to the first service node and (ii) the first service node uses the state information from the second service node to perform the service for subsequent data messages in the particular data message flow without forwarding the subsequent data messages to the second service node”, that Zhang does not actually involve two services processing devices, but rather the typical operation of the device that does not require any such interaction between service processing devices”.

Examiner’s response to Argument 1:
As describe in Zhang (Zhang, figure 1H & 1J; col 6, lines 45-65), the invention disclosed the method of having the services processing device (equivalent to the second service node) applying the security features (equivalent to perform the service) to the messages of the flow (equivalent to data message) and provide (equivalent to send) a status of a TPT tunnel (equivalent to state information).  Therefore, a reasonable interpretation of "the second service node performs the service for the data message and sends state information for the particular message" has been made.   Furthermore, Zhang actually discloses multiple services process device (Zhang, figure 1J), and the interaction between main processing device and services processing device 2 such as processing and provide the messages status. The Examiner believes Zhang in view of Rydnell are within the scope of such interpretation.

Argument 2

“Zhang does not teach or suggest receiving data message from forwarding element of second network recited in Appellant’s “at the first service node, receiving a data message for a particular data message flow for which the first service node does not maintain state information, the data message received from a forwarding element of the second network that selects between the service nodes of the cluster for data messages directed to the endpoints of the first network”, that Zhang does not actually involve two services processing devices, but rather the typical operation of the device that does not require any such interaction between service processing devices.  Furthermore, the main processing device that performs the selection and the services processing device are clearly not part of different first and second networks, but rather part of a single network”.

Examiner’s response to Argument 2:
The Examiner does not relied on Zhang reference for the limitation of “at the first service node, receiving a data message for a particular data message flow for which the first service node does not maintain state information”, but using Rydnell for that limitation.
Rydnell teaches the limitation wherein at the first service node, receiving a data message for a particular data message flow for which the first service node does not maintain state information (Rydnell, page 2, paragraph 10-11; page 7, paragraph 34; i.e., the new stateless mobility management node (equivalent to first service node does not maintain state information) receives the context information from the old stateful 
In addition, the Examiner relied on Zhang reference for the rest of the limitation such as “the data message received from a forwarding element of the second network that selects between the service nodes of the cluster for data messages directed to the endpoints of the first network”.
As describe in Zhang (Zhang, figure 1B & 4; col 4, lines 13-19; col 5, lines 49 – col 6, lines 14; col 12, lines 64 - col 13, lines 4) the main processing device (equivalent to the second network) select a services processing device (equivalent to service nodes of the first network) to process the message (equivalent to data message) based on the source and destination address from multiple processing device (equivalent to cluster).
Clearly, the selection based on the source and destination between the main processing device and the services processing devices are equivalent to different networks. Therefore, Zhang in view of Rydnell meets the claim limitation.

Argument 3
Appellant argues on page 17-18 of the Argument (claims 1 & 11),
“Rydnell does not teach or suggest state information not maintained by the first service node recited in Appellant’s “at the first service node, receiving a data message for a particular data message flow for which the first service node does not maintain state information, the data message received from a forwarding element of the second network that selects between the service nodes of the cluster for data messages directed to the endpoints of the first network”, that the stateless mobility management node’s inability to store context information is due to the fact that the node does not include an internal database to store context information on its own, not state information for a particular data message flow”.

Examiner’s response to Argument 3:
Rydnell teaches the limitation wherein at the first service node, receiving a data message for a particular data message flow for which the first service node does not maintain state information (Rydnell, page 2, paragraph 10-11; page 7, paragraph 34; i.e., the new stateless mobility management node (equivalent to first service node does not maintain state information) receives the context information from the old stateful mobility management node (equivalent to second network), or the mobility management node currently serving the wireless device).  According to the definition, the mobile-stateless routing means nodes do not keep global network states.  Therefore, the stateless mobility management node is not cable of maintaining the state information as disclosed by the claim limitation.  Therefore, Rydnell meets the claim limitation.

Argument 4
Appellant argues on page 19-20 of the Argument (claims 2 & 12),
“Zhang does not teach or suggest providing information from second service node identifying primary service node for return data messages recited in Appellant’s “the second service node forwards the data message along with information identifying a primary service node for the data flow to a host computer on which a destination data compute node for the data message executes, N507.01 (NCRA.P0608)2wherein return data messages from the data compute node are forwarded to the primary service node using the information identifying the primary service node”, there is no discussion here regarding return message at all”.

Examiner’s response to Argument 4:
As describe in Zhang (Zhang, figure 1J, col 5, liens 49-56), the invention disclosed the method of providing the sequence of messages (equivalent to return data messages, since the Detail Description does not define what is the return message) that share common information such as five-tuple information (equivalent to using the information identifying), which identified source address and destination address (equivalent to primary service node).  Clearly, a reasonable interpretation of information from second service node identifying primary service node for return data messages has been disclosed by Zhang.  Therefore, Zhang meets the claim limitation.

Argument 5
Appellant argues on page 20-21 of the Argument (claims 5 & 15),
“Zhang does not teach or suggest first service node forwarding data message along with information identifying the first service node as primary service node recited in Appellant’s “to a host computer on which a destination data compute node for the first and second data messages executes, forwarding the second data message along with information identifying the first service node as a primary service node for the host computer to use to forward return data messages”, that there is no discussion here regarding return messages at all”.

Examiner’s response to Argument 5:
As describe in Zhang (Zhang, figure 1J, col 5, liens 49-56), the invention disclosed the method of providing the sequence of messages (equivalent to return data messages, since the Detail Description does not define what is the return message) that share common information such as five-tuple information (equivalent to using the information identifying), which identified source address and destination address (equivalent to primary service node).  Clearly, a reasonable interpretation of information from second service node identifying primary service node for return data messages has been disclosed by Zhang.  Therefore, Zhang meets the claim limitation.

Argument 6
Appellant argues on page 21-22 of the Argument (claims 6 & 16),
“Zhang does not teach or suggest host computer replaces entry in reverse forwarding table recited in Appellant’s “the host computer replaces an entry in a reverse forwarding table that identified another service node in the service node cluster as the primary service node for return data messages in the particular data message flow with a new entry that identifies the first service node as the primary service node to which return data messages in the particular data message flow are forwarded”, that neither of the citations is at all relevant to a host computer replacing an entry in its table, let alone the specifics of the claim that recite that the first service node replaces another service node in this table as the primary service node”.

Examiner’s response to Argument 6:
As describe in Zhang (figure 1B & 1G), the invention disclosed the method of selecting and storing (equivalent to replacing) in a table (equivalent to forwarding table) of services processing device and for the flow between the networks.  Clearly, a reasonable interpretation of “the host computer replaces an entry in a reverse forwarding table that identified another service node in the service node cluster as the primary service node for return data messages in the particular data message flow with a new entry that identifies the first service node as the primary service node to which return data messages in the particular data message flow are forwarded” has been disclosed by Zhang.  Therefore, Zhang meets the claim limitation.

Argument 7
Appellant argues on page 22-23 of the Argument (claims 7 & 17),
“William does not teach or suggest third service node previously received data messages in flow and maintained state information for flow recited in Appellant’s “the data message is a particular data message and a third service node in the service node cluster previously received a set of data messages in the particular data message flow, wherein the third service node maintained state N507.01 (NCRA.P0608)3information for the particular data message flow and performed the service for data messages in the particular data message flow”, that Williams’s subscribers do not correspond to flows, while the actual claim recites maintain state information for a particular data message flow ”.

Examiner’s response to Argument 7:
As describe in Williams (page 1, paragraph 19), the invention disclosed the method of maintains the state information (equivalent to maintain state information) for subscribers which includes routing data (equivalent to data message flow) between all nodes.  Clearly, a reasonable interpretation of “the data message is a particular data message and a third service node in the service node cluster previously received a set of data messages in the particular data message flow, wherein the third service node maintained state N507.01 (NCRA.P0608)3information for the particular data message flow and performed the service for data messages in the particular data message flow” has been disclosed by Williams.  Therefore, Zhang-Rydnell in view of Williams meets the claim limitation.


Argument 8
Appellant argues on page 23-25 of the Argument (claims 8-10 & 18-20),
“William does not teach or suggest third service node previously received data messages in flow and maintained state information for flow and that subscribers are completely different from the service node cluster membership.  A mere discussion in the reference about the nodes of a cluster maintaining state information for subscribers is not relevant to the claim limitations.  Williams’s reference does not disclose anything about previous subscribers or subsequent subscribers.  Furthermore, Williams does not appear to mention hashes at any point”.

Examiner’s response to Argument 8:
As describe in Williams (Williams, page 1, paragraph 19-20) the invention disclosed the method of maintains the state information (equivalent to maintain state information) for subscribers, which includes routing data (equivalent to data message flow) at each node for replicating the state information (equivalent to replicating state information) between all nodes.  
In response to applicant's argument that the reference(s) failed to show certain feature(s) of applicant's invention, it is noted that the feature(s) upon which applicant relies (i.e., subsequent membership) are not recited in the rejected claim(s).  Although the claim(s) 9 & 19 are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim only stated “an immediately previous membership to the second, different membership of the service node cluster”.  For the BRI, the immediately previous membership is “a different membership”.  Clearly, the subset of subscribers is equivalent to “different membership” (Williams, page 1, paragraph 19-20).  
As for consistent hash over the membership to which replicate the state information.  Zhang discloses hash table (Zhang, col 6, lines 2-9) and Williams discloses replicating state information (Williams, page 1, paragraph 19-20).  Clearly, the hash table in Zhang is equivalent to “consistent hash” and replicating state information 






Based on the responses above and the rejection set forth in the final office action mailed 10/2/20, the rejections of claims 1-3, 5-13 & 15-20 should be sustained.

Respectfully submitted,

Conferees:
Thuong Nguyen
/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Hua Fan
/HUA FAN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        




Michael Won
/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.